Citation Nr: 0601155	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  99-22 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is assignable for left eye optic atrophy with 
central visual field contracture and bilateral retinal 
lattice degeneration from December 26, 1997?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

This matter was before the Board of Veterans' Appeals (Board) 
in April 2004 and March 2005, at which time the Board 
remanded the claim for additional development.   The case has 
now been returned to the Board for further review.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later- 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the claim for a 
higher evaluation for an eye disorder was placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Fenderson doctrine applies to 
this issue.  Hence, the Board has restyled this rating 
question in accordance with the Fenderson doctrine.


FINDINGS OF FACT

For the period from December 26, 1997, the veteran's eye 
disorder has been manifested by bilateral retinal lattice 
degeneration, with normal right eye visual acuity and field, 
and left eye optic atrophy with contracture of central visual 
field manifested by loss of visual field to 42 degrees.


CONCLUSION OF LAW

For the period from December 26, 1997, the criteria for a 
rating in excess of 10 percent for left eye optic atrophy 
with central visual field contracture and bilateral retinal 
lattice degeneration have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.84a, Diagnostic Code 6080 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in an April 2004 
letter, amongst other documents, fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in his 
possession.  Further, VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.  In this case, the veteran did not receive any 
VCAA notice prior to the April 1999 rating decision which 
denied entitlement to a rating in excess of 10 percent.  The 
statement of the case and the April 2004 VA correspondence, 
amongst other documents. informed him of the criteria for 
establishing an evaluation higher than 10 percent for his 
disorder, and explained why the criteria for a higher 
evaluation were not met in his case.  Significantly, the 
veteran has been given more than adequate time to respond and 
present pertinent evidence in support of his appeal.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis.   

The veteran contends that the disability rating assigned for 
his eye disability should be increased to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  Fenderson. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2005).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When practicable, ratings on account of visual impairment are 
to be based on examination by specialists, including 
uncorrected and corrected central visual acuity for distance 
and near based on the Snellen's test type or its equivalent. 
The best distant vision obtainable after best correction will 
be the basis of rating. 38 C.F.R. § 4.75 (2005).  

Eye disabilities may be rated based on loss of visual acuity 
under Diagnostic Codes 6061 to 6079. 38 C.F.R. § 4.84a 
(2005). 

The rating criteria begin with evaluating visual acuity where 
the vision in each eye is 20/40. In that case a 
noncompensable disability evaluation is warranted under 38 
C.F.R. § 4.84a, Diagnostic Code 6079. 

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians. The number of degrees lost is determined 
at each meridian by subtracting the remaining degrees from 
the normal visual fields given in 38 C.F.R. § 4.76a, Table 
III. The degrees lost are then added together to determine 
total degrees lost. This is subtracted from 500. The 
difference represents the total remaining degrees of visual 
field. The difference divided by eight represents the average 
contraction for rating purposes. 38 C.F.R. § 4.76a (2005).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55. The total is 500 
degrees.

Unilateral concentric contraction of the visual fields to 60 
degrees, but not to 45 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/50. 
Unilateral concentric contraction of the visual fields to 45 
degrees, but not to 30 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/70. 
Unilateral concentric contraction of visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100. 
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  38 
C.F.R. § 4.84a, Diagnostic Code 6080 (2005). 

Demonstrable pathology commensurate with the functional loss 
is required. The concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less. 38 C.F.R. § 4.84a, Diagnostic Code 
6080, Note (2) (2005).

At a November 1998 VA eye examination the veteran reported a 
loss of vision in the left eye during service in 1995 due to 
an unknown etiology.  He has had no worsening of his vision 
since.  The examiner noted that his best corrected vision was 
20/20 in the right and 20/40 in the left eye.  Visual field 
was normal in the right eye while the left eye revealed 
constriction of the inferonasal quadrant to 42 degrees.  

In an April 1999 rating decision, service connection for a 
bilateral eye disability was granted, and a 10 percent 
disability rating was assigned, effective from December 26, 
1997, the day after separation from service.  In making that 
determination the RO considered the November 1998 VA 
examination.  

An April 2004 VA eye examination report noted that the 
veteran first noticed loss of vision field down and to the 
right out of left eye in service.  He subsequently had a full 
systemic workup and evaluation but no etiology was 
determined. His only complaint was that when he covered his 
right eye he could not see the lower right portion of vision 
out of his left eye.  With both eyes open he does not notice 
the defect.  He also reported lattice degeneration 
bilaterally.

The examiner noted corrected vision to 20/20 bilaterally.  
The right visual field was normal.  The left visual field 
revealed an inferonasal defect affecting an area of 60x50 
degrees.   The veteran had healthy eyelids, lashes, 
conjunctiva, iris, pupils, and lens bilaterally.  There was 
lattice degeneration in the periphery of each eye.  The 
diagnoses were stable left eye optic atrophy, secondary to 
unknown causes, at the inferonasal visual field; and 
bilateral lattice degeneration.  There was no concentric 
contraction of the visual field of the left eye.  There was 
basically a missing quadrant extending 60x50 degrees.  (The 
Board notes a continued limitation of field of vision to 42 
degrees in the left eye, while the veteran's right eye was 
normal)

Outpatient treatment records from the VAMC to the present 
time reveals diagnoses of left eye optic nerve anomalies, and 
retinal lattice degeneration bilaterally.  The records do not 
reveal any changes in the left eye visual field since 
service.  

Based on a review of the evidence, the Board finds that a 
rating in excess of 10 percent is not warranted for the 
veteran's bilateral eye disability at any time since December 
26, 1997.  In this case, concentric contraction of visual 
field of the left eye has not been shown to equal or be less 
than 15 degrees, and thus does not warrant a 20 percent 
rating.  Further, with bilateral visual acuity correctable to 
20/20 in the left eye, an evaluation in excess of 10 percent 
is not in order.  38 C.F.R. § 4.84a.  Accordingly, there is 
no loss of field of vision warranting an increased rating and 
the claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits. The 
Board is unable to identify a reasonable basis for granting 
an increased rating. Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004).

In reaching this decision the Board considered whether the 
veteran's service-connected eye disability, alone, presents 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2005).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria due solely to 
the veteran's service-connected eye disability, as to render 
impractical the application of the regular schedular 
standards. The regular schedular standards and the rating 
currently assigned, adequately compensate the veteran for any 
adverse impact caused by his service-connected disability. In 
light of the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A rating in excess of 10 percent for left eye optic atrophy 
with central visual field contracture and bilateral retinal 
lattice degeneration from December 26, 1997 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


